               Case 1:21-cr-00035-EGS Document 58 Filed 04/19/21 Page 1 of 16




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                          :
                                                  :
         v.                                       :   CASE NO. 21-CR-35-3 (EGS)
                                                  :
MICHAEL JOHN LOPATIC, SR.                         :
                                                  :
         Defendant.                               :


                   GOVERNMENT’S RESPONSE TO DEFENDANT’S APPEAL OF
                                 DETENTION ORDER

              The United States of America, by and through its attorney, the Acting United States

Attorney for the District of Columbia, respectfully submits this response to the defendant’s Appeal

of Detention Order. The government respectfully opposes the Defendant’s motion and asks that

the defendant, Michael J. Lopatic Sr., remain detained pending trial. The evidence in this case

shows that there is a serious risk that the defendant will obstruct or attempt to obstruct justice, or

threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate, a prospective witness or

juror. Furthermore, the evidence shows that the defendant is a danger to the community and to

others. Because defendant Lopatic has demonstrated a tendency toward violence, along with a

willingness to impede and obstruct the right and lawful function of government and justice, there

is no condition or combination of conditions that will reasonably assure his appearance in the

District of Columbia and/or the safety of the community. He should therefore be detained pending

trial.

              In support of its opposition, the government incorporates the arguments in its previous

Motion for Pretrial Detention filed on April 2, 2021, 21-CR-35-3 (EGS), ECF No. 34, and its April

6, 2021 Supplemental Motion for Pretrial Detention, 21-CR-35-3 (EGS), ECF No. 40.
         Case 1:21-cr-00035-EGS Document 58 Filed 04/19/21 Page 2 of 16




                                  PROCEDURAL HISTORY

                                           The Indictment

       On January 29, 2021, a federal grand jury sitting in Washington, D.C. returned an

Indictment, charging the defendant Michael John Lopatic, Sr. for his role in the riots at the United

States Capitol on January 6, 2021. The defendant was charged with: one count of assaulting,

resisting, or impeding certain officers, in violation of 18 U.S.C. § 111(a)(1); two counts of Civil

disorder, in violation of 18 U.S.C. § 231(a)(3); one count of entering and remaining in a restricted

building or grounds, in violation of 18 U.S.C. § 1752(a)(1); one count of disorderly and disruptive

conduct in a restricted building or grounds, in violation of 18 U.S.C. § 1752(a)(2); one count of

engaging in physical violence in a restricted building or grounds, in violation of 18 U.S.C. §

1752(a)(4); and one count of violent entry and disorderly conduct in a Capitol building, in violation

of 40 U.SC. § 5104(e)(2)(F).

          Defendant’s Arrest and Proceedings in the Eastern District of Pennsylvania

       The defendant was arrested at his home in Lancaster County, Pennsylvania, on February

3, 2021. On February 5, 2021, the defendant had his initial appearance in the Eastern District of

Pennsylvania, and the United States moved for detention. The government did not appear to

articulate, nor did the defendant contest, the basis for a detention hearing under 18 U.S.C. §

3142(f). Magistrate Judge Richard A. Lloret scheduled a detention a pretrial detention hearing

for February 9, 2021. Prior to the detention hearing, the government filed a Motion for Pretrial

Detention. United States v. Michael Lopatic, 21-mj-220, ECF No. 2. Following a detention

hearing on February 9, 2021, Magistrate Judge Henry S. Perkin granted the government’s motion

for the defendant’s detention. The defendant was committed to the District of Columbia and

transferred to the District of Columbia.

                                                - 2 -
         Case 1:21-cr-00035-EGS Document 58 Filed 04/19/21 Page 3 of 16




                              Proceedings in the District of Columbia

        On March 29, 2021, the defendant had his initial appearance in the District of Columbia

before Magistrate Judge Zia M. Faruqui. At that initial appearance, the Assistant Federal Public

Defender requested a detention hearing be set for the defendant, and raised the issue that the

defendant’s detention hearing in the Eastern District of Pennsylvania was for the purpose of

transport, and not detention pending trial. A new detention hearing was set before Magistrate

Judge Harvey on April 5, 2021.

        On April 2, 2021, the Government filed a Motion in Support of Pretrial Detention

requesting the defendant be detained pending trial pursuant to 18 U.S.C. §§ 3142(e) and (f)(2), 21-

CR-35-3 (EGS), ECF No. 34, at 1 (hereinafter “April 2 nd Motion for Pretrial Detention”). On

April 5, 2021, a detention hearing in this matter began before Magistrate Judge G. Michael Harvey.

During the hearing, the government reiterated that its basis for requesting a detention hearing was

pursuant to 18 U.S.C. § 3142(f)(2) – under provisions (A) a serious risk that such person will flee;

or (B) a serious risk that such person will obstruct or attempt to obstruct justice, or threaten, injure,

or intimidate, or attempt to threaten, injure, or intimidate, a prospective witness or juror.

        Prior to the detention hearing resuming on April 6, 2021, Magistrate Judge Harvey ordered

the government in this case, and in United States v. Kyle Fitzsimons, 21-CR-158-KBJ, to file

supplemental briefing clarifying the legal basis under the Bail Reform Act on which the

government relied for its detention request in both matters.               The government filed its

Supplemental Motion for Pretrial Detention, 21-CR-35-3 (EGS), ECF No. 40 (hereinafter “April

6 th Supplemental Motion”), the same day, prior to the resumption of the detention hearing. In the

April 6 th Supplemental Motion, the government clarified that in the instant matter, as well as in

United States v. Clayton Ray Mullins (1:21-mj-233), the government requested a detention hearing

                                                 - 3 -
         Case 1:21-cr-00035-EGS Document 58 Filed 04/19/21 Page 4 of 16




pursuant to 18 U.S.C. § 3142(f)(2) – under provisions (A) a serious risk that such person will flee;

or (B) a serious risk that such person will obstruct or attempt to obstruct justice, or threaten, injure,

or intimidate, or attempt to threaten, injure, or intimidate, a prospective witness or juror. This is

because the government is taking the position that 18 U.S.C. § 111(a)(1) does not constitute a

crime of violence. By contrast, in United States v. Kyle Fitzsimons, 21-CR-158 (KBJ), the

government moved for a detention hearing pursuant to 18 U.S.C. § 3142(f)(1)(A) because one of

the charged offenses in that case is 18 U.S.C. § 111(a)(1) and (b) (Assaulting, Resisting, or

Impeding Certain Officers causing Bodily Injury), which constitutes a crime of violence.

Additionally, regardless of the basis for the detention hearing, the government argued, detention

is appropriate under the factors set out in § 3142(g).” Id. at 2-3.

        After the government filed its April 6th Supplemental Motion, the detention hearing

resumed before Magistrate Judge Harvey. During the proceedings, the government noted that

after further review of the procedural posture of the case and the proceedings in the Eastern District

of Pennsylvania, it appeared that the February 9, 2021 detention hearing before Magistrate Judge

Perkin was a pretrial detention hearing under the Bail Reform Act, and that the defendant was

ruled to be held pending trial. Magistrate Judge Harvey reviewed the docket in the Eastern

District of Pennsylvania and found that the defendant had a detention hearing in the arresting

jurisdiction and that the defendant was ruled to be held pending trial. See April 6, 2021 Minute

Entry for Proceedings held before Magistrate Judge G. Michael Harvey, 21-CR-35-3 (EGS).

Magistrate Judge Harvey advised the defendant that he if wished to revoke the arresting

jurisdiction's ruling, he may move to revoke that order before Chief Judge Howell.

        On April 7, 2021, the government received a copy of the transcript from the defendant’s

February 9, 2021 detention hearing in the Eastern District of Pennsylvania and provided a copy to

                                                 - 4 -
         Case 1:21-cr-00035-EGS Document 58 Filed 04/19/21 Page 5 of 16




defense counsel. On April 12, 2021, the defendant filed his motion seeking to revoke Magistrate

Judge Perkin’s decision.

                                          ARGUMENT

   1. A Detention Hearing Was Appropriate because there is a Serious Risk the
      Defendant Will Obstruct or Attempt to Obstruct Justice.

       The Bail Reform Act (“BRA”) provides for a detention hearing in one of two ways. First,

under certain circumstances related to a defendant’s past criminal history at the time the defendant

is alleged to have committed the offense or the offense the defendant is alleged to have committed,

a rebuttable presumption in favor of detention applies, and the court proceeds directly to the

detention hearing to consider whether the defendant has rebutted the presumption, and, if so,

whether detention is warranted under the factors in § 3142(g). See § 3142(e)(2)-(3). In that route

to a detention hearing—which is not at issue here—the court proceeds directly to the question of

whether detention is appropriate under § 3142(g) without considering any factors in § 3142(f).

See, e.g., United States v. Taylor, 289 F.Supp.3d 55, 63-64 (D.D.C. 2018) (finding the charged

offenses “trigger[ed] the presumption,” and then considering whether detention was appropriate

under § 3142(g) without separately analyzing whether a detention hearing was warranted under §

3142(f); United States v. Hunt, 240 F. Supp.3d 128, 133-34 (D.D.C. 2017) (same); United States

v. Muschetta, 118 F.Supp.3d 340, 343-44 (D.D.C. 2015) (same).

       The second way in which a case proceeds to a detention hearing is through § 3142(f).

Section 3142(f) states that a “judicial officer shall hold a hearing to determine whether any

conditions or combination of conditions set forth in subsection (c) of this section will reasonably

assure the appearance of such person as required and the safety of any other person and the

community.” Such a hearing shall be held upon motion of the government under 18 U.S.C. § (f)(1)


                                               - 5 -
         Case 1:21-cr-00035-EGS Document 58 Filed 04/19/21 Page 6 of 16




for certain qualifying offenses, none of which is applicable in this case. Under 18 U.S.C. §

3142(f)(2), a hearing shall be held “upon a motion of the attorney for the Government or upon the

judicial officer’s own motion in a case, that involves- (A) a serious risk that such person will flee;

or (B) a serious risk that such person will obstruct or attempt to obstruct justice, or threaten, injure,

or intimidate, or attempt to threaten, injure or intimidate a perspective witness or juror.”

        The sole question at the first step under § 3142 is whether the government has established

the threshold question of whether “a hearing is appropriate.” United States v. Singleton, 182 F.3d

7, 9 (D.C. Cir. 1999) (citing 18 U.S.C. § 3142(g)); see also United States v. Gloster, 969 F. Supp.

92, 95 (D.D.C. 1997) (holding court can conduct a “fact-sensitive inquiry” into the defendant’s

long criminal history “only under Sections 3142(e) and (g), that is, after the triggering provisions

of Section 3142(f) have been met and detention therefore is available”) (emphasis in original). By

contrast, at the second step, “the judicial officer must consider several enumerated factors to

determine whether conditions short of detention will ‘reasonably assure the appearance of the

person as required and the safety of any other person and the community.’” Id. (quoting 18 U.S.C.

§ 3142(g)) (emphasis added); see also United States v. Ailon-Ailon, 875 F.3d 1334, 1336-37 (10th

Cir. 2017) (setting forth same two-step process).

        In the defendant’s case, a detention hearing was appropriate because there is a serious risk

that the defendant “will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate, or

attempt to threaten, injure or intimidate a perspective witness or juror.” The defendant claims that

this case is nearly identical to that of his co-defendant Clayton Mullins, whom Chief Judge Beryl

A. Howell ordered released. See United States v. Clayton Ray Mullins, 21-mj-233. Defendant’s

Appeal of Detention Order, at 4. Although Mullins was at the time charged with violations of the

same statutes, Defendant Lopatic’s conduct, and the evidence against him, is separate and distinct

                                                 - 6 -
         Case 1:21-cr-00035-EGS Document 58 Filed 04/19/21 Page 7 of 16




from Defendant Mullin’s conduct. The Court’s detention decision must be made individually

based upon the evidence that is before the Court, and here that evidence shows that Defendant

Lopatic poses a serious risk of obstruction. United States v. Munchel, No. 21-3010, 2021 WL

1149196, at *7 (D.C. Cir. Mar. 26, 2021) (citing United States v. Tortora, 922 F.2d 880, 888 (1st

Cir. 1990)).

       Contrary to the defendant’s claims that no evidence was presented that the defendant would

obstruct justice, the evidence of the defendant’s serious risk to obstruct justice began the day after

the 2020 Presidential election. Evidence from the defendant’s Facebook account directly links

his actions on January 6 th to his refusal to accept the results of the 2020 Presidential Election and

his disgruntled perception of government officials.         On November 4, 2020, immediately

following the November election of now-President Joseph R. Biden, Jr. and now-Vice President

Kamala Harris, the defendant posted to social media that the election was a “Call to Arms.” He

also posted a photograph of two dead pheasants, apparently shot by the defendant. In the caption,

he noted that he named the dead birds “Joe and Kamala,” a clear reference to President Joseph

Biden and Vice President Kamala Harris.




                                                - 7 -
         Case 1:21-cr-00035-EGS Document 58 Filed 04/19/21 Page 8 of 16




                                             Exhibit 1




                                             Exhibit 2




These two social media postings indicate the defendant’s intent – to literally call others to arms –

in response to the election. As discussed in the Government’s April 2 nd Motion for Pretrial

Detention, in the weeks following the November election, the defendant posted more violent



                                               - 8 -
         Case 1:21-cr-00035-EGS Document 58 Filed 04/19/21 Page 9 of 16




photographs of birds he shot and killed, and linked those birds to current Democratic congressional

leaders, including then-Senate Minority Leader Chuck Schumer, the Speaker of the House of

Representatives Nancy Pelosi, and Representatives Adam Schiff and Jerry Nadler, both of whom

acted as Impeachment managers during the Impeachment of President Donald J. Trump.

                                            Exhibit 3




                                               - 9 -
Case 1:21-cr-00035-EGS Document 58 Filed 04/19/21 Page 10 of 16




                           Exhibit 4




                             - 10 -
        Case 1:21-cr-00035-EGS Document 58 Filed 04/19/21 Page 11 of 16




                                              Exhibit 5




       These photographs are not just violent or offensive – they show the defendant’s statement

of mind with respect to the 2020 Presidential election, and are a harbinger of his actions to obstruct

the peaceful transition of power and the functioning of a democratically elected government. Lest

there be any ambiguity about the defendant’s intent on January 6 th, 2021, days before he traveled

to Washington, D.C., the defendant on Facebook and advocated for others to “ASSEMBLE ON




                                               - 11 -
        Case 1:21-cr-00035-EGS Document 58 Filed 04/19/21 Page 12 of 16




THE CAPITAL JANUARY 6, 2021,” and pledged, “UNITED WE STAND, GO FORTH AND

WE FIGHT.”

                                            Exhibit 6




       Starting on January 6, 2021, the defendant’s stated intent to obstruct the election and

democratic government evolved into actions designed to obstruct not just the election results and

the government, but also the judicial system. Indeed, the defendant trespassed across the U.S.

Capitol Grounds and assaulted officers in an attempt to obstruct the election – and then stole the

body worn camera of another police officer and disposed of it, destroying what would have

undoubtedly been a crucial piece of evidence. The video evidence submitted in the April 2 nd


                                              - 12 -
        Case 1:21-cr-00035-EGS Document 58 Filed 04/19/21 Page 13 of 16




Motion for Pretrial Detention, and incorporated herein, shows that the defendant’s actions in

stealing the bodyworn camera were both premeditated and deliberate. That the defendant had the

foresight to traverse an angry mob to take what would have been a crucial piece of evidence in

bringing those who attacked the officers – and the Capitol – to justice shows that he was not merely

swept up by the passions of the day.

       This evidence, specifically (1) social media statements showing the defendant traveled to

the U.S. Capitol on January 6 th to fight the results of the 2020 Presidential Election, (2) social

media statements showing his disdain and disregard for current government officials; (3) his

willingness to act violently to obstruct the government from carrying out the election results; (4)

his actions to steal an invaluable piece of evidence that could be used to prosecute rioters, including

himself, from January 6 th; and (5) his decision to dispose of that stolen bodyworn camera – rather

than return it to law enforcement, or even wait to provide it to a lawyer, shows that the defendant

poses a serious risk of obstructing justice. Accordingly, it was appropriate for a detention hearing

to held, pursuant to § 3142(f)(2)(B) because there is a serious risk the defendant “will obstruct or

attempt to obstruct justice, or threaten, injure, or intimidate, or attempt to threaten, injure or

intimidate a perspective witness or juror.”


    2. The Basis for Detention Hearing in the First Instance Does Not Constrain the
       Court’s Consideration of the Factors Under § 3142

    Under the Bail Reform Act, whatever the basis for the defendant’s detention hearing, § 3142’s

plain language not only permits but requires the Court to consider the full panoply of factors under

§ 3142(g) in determining whether to release or order detained a defendant. See § 3142(g) (noting

that the judicial officer “shall . . . take into account” the § 3142(g) factors). As discussed in the

April 6 th Supplemental Motion, at 2-3, although the government is not seeking a hold pursuant to

                                                - 13 -
         Case 1:21-cr-00035-EGS Document 58 Filed 04/19/21 Page 14 of 16




18 U.S.C. § 3142(f)(1)(A) [Crime of Violence], it still must argue the appropriate factors under §

3142(g). Indeed, once the government has established a circumstance “triggering a detention

hearing,” the court “must consider the enumerated factors” in § 3142(g). United States v. Singleton,

182 F.3d 7, 9 (D.C. Cir. 1999). In United States v. Michael Thomas Curzio, 21-CR-041, Judge

Carl J. Nichols considered whether the plain text of the Bail Reform Act limits a judge from

considering the enumerated factors in § 3142(g), and held that Section 3142(g) contains no

language limiting the consideration of those factors to hearings held only under subsection (f)(1),

subsection (f)(2) or vice versa. In holding the defendant, Judge Nichols stated, “I, therefore,

conclude that either (f)(1) or (f)(2) is satisfied, and as I've said here, I believe (f)(2) was satisfied,

that I'm required to examine all of the Section 3142(g) factors without regard to which subsection

initially led the magistrate judge properly in my view to hold the detention hearing.” See Exhibit

6, Transcript of Video Motion Hearing Before the Honorable Carl J. Nichols, United States v.

Michael Curzio, 21-CR-41, at 26 – 27. Accordingly, it is appropriate for the Court here to

consider the § 3142 (g) factors in determining whether to held the defendant.

    3. A Consideration of the § 3142(g) Factors Shows the Defendant Should Remain Held

        As the government discussed in its April 2 nd Motion for Pretrial Detention, there are four

factors under § 3142(g) that the Court should consider and weigh in determining whether to detain

a defendant pending trial: (1) the nature and circumstances of the offense charged; (2) the weight

of the evidence against the defendant; (3) his history and characteristics; and (4) the nature and

seriousness of the danger to any person or the community that would be posed by his release. See

18 U.S.C. § 3142(g). The government incorporates its arguments here in, and submits that there

are no conditions or combinations of conditions which can effectively ensure the safety of any

other person and the community or the defendant’s return to the Court. While his medical

                                                 - 14 -
        Case 1:21-cr-00035-EGS Document 58 Filed 04/19/21 Page 15 of 16




conditions may be serious and should receive appropriate treatment, his medical conditions did

not prevent him from traveling from Pennsylvania to DC, rallying his associates to do the same,

navigating an intense crowd to the forefront of the police line, assaulting an officer, then making

his way through the crowd to go and take the BWC of another officer


                                        CONCLUSION

       The defendant has demonstrated a tendency toward violence and a willingness to impede

and obstruct the right and lawful function of government and justice. Considering all of the

factors set forth above in light of the substantial sentence the defendant faces, there is no

combination of conditions that will reasonably assure his appearance in the District of Columbia

and/or the safety of the community. He should therefore be detained pending trial.

       WHEREFORE, the government respectfully requests the Court deny the Defendant’s

Appeal of Detention Order.


                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney

                                      By:     /s/ Colleen D. Kukowski
                                             COLLEEN D. KUKOWSKI
                                             Assistant United States Attorney
                                             DC Bar No. 1012458
                                             555 4th Street, N.W., Room 9842
                                             Washington, D.C. 20530
                                             (202) 252-2646
                                             Colleen.Kukowski@usdoj.gov




                                              - 15 -
        Case 1:21-cr-00035-EGS Document 58 Filed 04/19/21 Page 16 of 16




                                 CERTIFICATE OF SERVICE

       I certify that a copy of the Government’s Motion for Pretrial Detention was served on all

counsel of record via the Court’s electronic filing service.



                                               /s/ Colleen D. Kukowski
                                              COLLEEN D. KUKOWSKI
                                              Assistant United States Attorney


Date: April 19, 2021




                                              - 16 -
